DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/23/22.  The correction to remove reference numeral 142 is appropriate, however the following issue was noticed:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “stimuli generator 85”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Niels Haun on 6/3/22.

The application has been amended as follows: 

Claim 3 is being amended as follows:
3.) The system of claim 2, wherein the charge profiles include[[s]] a plurality of charge current values between the maximum and the minimum.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the applicant has incorporated limitations from previous claim 5 into claim 5. It was noted in the previous office action that none of the prior art of record, including the previously-cited Hochman (US 2014/0012226 A1), Hafer et al. (US 6456874, hereafter ‘Hafer’) and Patrick et al. (US 2013/0041258 A1, hereafter ‘Patrick’) teaches or makes obvious the limitations of wherein the controller is configured to discontinue the flow of fluid to the needle in response to the sensor detecting a fluid pressure above a second threshold and indication of an evoked muscle response from the electric nerve stimulation in combination with the limitations of previous claim 1.
As to claim 2, the claim has been rewritten in independent form. It was noted in the previous office action how none of the prior art of record teaches the limitations of the controller is configured to store a plurality of charge profiles that include data regarding various characteristics of the electrical stimulation to be provided; wherein the charge profile includes a maximum charge current and a minimum charge current in combination with the limitations of previous claim 1.
As to claim 13, the claim has been rewritten in independent form. It was noted in the previous office action how none of the prior art of record teaches or makes obvious the limitations of wherein the controller is configured to control the fluid pump to provide a dose of fluid in response to a signal from the sensor indicative of a pressure exceeding a threshold and the absence of a signal indicative of an electric motor response in response to electric nerve stimulation exceeding a threshold intensity in combination with the limitations of previous claim 1.
Claims 3-12 depend from at least one of the above independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/23/22, with respect to all claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783